Title: To James Madison from Edmund Pendleton, 15 April 1782
From: Pendleton, Edmund
To: Madison, James



Dear Sir
Virga. April 15th 1782.

I have your favr of the 2d & agree with you that the expostulations of the friends to Virginia will be properly interposed, and the Clamours of her Enemies well applied, if both together will effect the rousing her to proper exertions for recovering her consequence in the united Scale. The Executive have pd Attention to this important Subject, & having an empty Treasury, have circulated a request for the prompt advance of half the land tax payable some Months hence for the purpose of recruiting our line; Our County, which yields to none in alacrity on such Occasions, appear willing to comply, but from conversing on the Subject with several Gentlemen, it is the general Opinion that there is not in the County Specie Sufficient to pay 1/4th of that tax, & I se[e] no prospect of our being able to pay it at the time, tho’ specific Commodoties where the Alternative is allowed (as is the case in all but the land tax) may be had. the little Cash, which is pick’d by Us, at the distance we are from the French Army, immediately goes to the Merchants at Port Royal or Fredg who chiefly trade on Commission from the Eastern States, whither I suppose it is sent for we se[e] it no more, very few of them offer to buy our commodities, & when they do, ’tis at such a price that only makes us angry. Tho’ there is some reason for complaint agt Virginia, yet the Clamours are carried to excess in respect of her line; she has contributed more than her proportion of men, and formerly devoted herself to exertions in the cause, to the neglect of trade, which other states pursued wth Avidity not consistent with their proportion of duty. this circumstance wch enables them to Vaunt & shew away now at the 11th hour, prevents the present resources of Virga. to recruit her line when by an ill judged inclination to save Charles Town, a respectable Corps of them were lost; however we must bear these Insults with patience ’til time shall enable us to prove that the resources of Virga. tho’ they can’t be called forth at every moment, are great & Permanent, and that we never want inclination to employ them for the common Interest.
Reports continue of the evacuation of Charles Town, and the last is said to come from the Frigate arrived as an Express from Count de Grasse to Ct Rochambeau, with the Additional circumstance of the Troops being carrd. together with a detachment from New York to the West Indies. You’l have a better Account of these things than we can have, as also whether there be grounds of truth in other Accounts circulating here, that Jamaica & Antigua are both Invaded by our Ally and their Troops here called thither, at the same time that the Marquis d’Fayette is arrived at Boston with 4000 others.
Mr Jones tels me he is coming away & the future burthen of my correspondence will fall upon you. should any letter to him reach Phila after he leaves it, you’l consider it as Address’d to you. Our Elections run much into New Members, amongst others are Monroe & John Mercer formerly Officers, since fellow Students in the law & said to be clever. The Attorney might as well have stay’d with you. the Genl Court sat but 6 days in Criminal business only, & I am told very little will be done in the other Courts the approaching terms. Our Treasurer, Colo. Brooke, died suddenly last week I suppose with an Appoplectic stroke. I have not heard who is his successor.
I am Dr Sir Yr Affe friend
Edmd Pendleton
